Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the preliminary amendment filed 09/20/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 recites wherein the smooth non-planar space curve comprises a helix. Claim 9 recites wherein the longitudinal shortening of the elongate body is greater than the longitudinal shortening of the self-expanding tube. 
The Office agrees the art of record fails to teach or suggest these features.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2004/0167604 (Stinson)
Regarding claims 1, 13, 14 Stinson discloses as shown in Figures 1-3, a delivery system capable of deploying a self-expanding tube into a blood vessel, comprising: a tubular member (outer catheter 51, see paragraph [0060]) capable of insertion into the blood vessel; an elongate body (sleeve 21, see paragraph [0054]) extending within a lumen of the tubular member; and a self-expanding tube (stent 31, see paragraph [0055])) positioned radially between the tubular member and the elongate body, wherein: over at least 50% of the length of the self-expanding tube, at least a portion of the self-expanding tube engages outwardly with the tubular member and inwardly with the elongate body;  see paragraph [0054] disclosing sleeve engages the stent and Figure 2 showing  at least 50% of the length of the stent, at least a portion of the stent engages both the sleeve 21 and the outer catheter 21; and a longitudinal engagement force acting between the self-expanding tube and the tubular member and a longitudinal engagement force acting between the self-expanding tube and the elongate body are such that, during all stages of deployment of the self-expanding tube in use by longitudinal advancement of the elongate body relative to the tubular member, there is substantially no relative movement longitudinally between the elongate body and any portion of the self-expanding tube that remains in engagement with the elongate body, either or both of a composition and surface texture of the inner surface of the tubular member is uniform over a length in which the tubular member is in contact with the self-expanding tube, configured such that either or both of a composition and surface texture of the outer surface of the elongate body is uniform over a length in which the elongate body is in contact with the self-expanding tube. See paragraph [0054]. 
To be clear, the Office interprets Stinson as disclosing during all stages of deployment of the self-expanding tube in use by longitudinal advancement of the elongate body relative to the tubular member, 
Regarding claim 11 Stinson discloses wherein an outer portion of the elongate body (21) is configured to deform locally when pressed against the self-expanding tube, such that material forming the outer portion of the elongate body protrudes radially into interstices of the self-expanding tube and thereby increases the longitudinal engagement force acting between the self-expanding tube and the elongate body. See paragraph [0054].
Regarding claim 12, Stinson discloses wherein an outer portion of the elongate body (21) comprises a plurality of preformed or rigid protrusions (projections 23, see paragraph [0054]) that engage in use with interstices of the self-expanding tube and thereby increase the longitudinal engagement force acting between the self-expanding tube and the elongate body. See Figure 4.
Regarding claims 15, 16 Stinson discloses wherein the self-expanding tube (31) has a porosity when deployed such that blood flow is capable of being redirected away from an aneurismal sac when the self-expanding tube is deployed over the opening of the aneurismal sac, wherein the self-expanding tube (31) is capable of redirecting blood flow away from an aneurismal sac when deployed over an opening to the aneurismal sac.  See paragraphs [0054], [0055].
Regarding claim 17, Stinson discloses a method of deploying a self-expanding tube into a blood vessel, comprising: using the delivery system of claim 1 to deploy the self-expanding tube by longitudinally advancing the elongate body relative to the tubular member until the self-expanding stent is released from the delivery system by self-expansion of the self-expanding tube. See paragraph [0063] and Figures 8, 9.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2004/0167604 (Stinson)
Regarding claim 1, under and alternative interpretation Stinson discloses as shown in Figures 1-3, a delivery system capable of deploying a self-expanding tube into a blood vessel, comprising: a tubular member (outer catheter 51, see paragraph [0060]) capable of insertion into the blood vessel; an elongate body (stent 31, see paragraph [0057]) extending within a lumen of the tubular member; and a self-expanding tube (restraining sleeve 41, see paragraph [0057])) positioned radially between the tubular member and the elongate body, wherein: over at least 50% of the length of the self-expanding tube, at least a portion of the self-expanding tube engages outwardly with the tubular member and inwardly with the elongate body;  see paragraph [0057] disclosing sleeve 41 engages the stent and Figure 2 showing  at least 50% of the length of the stent, at least a portion of the stent engages both the sleeve 41 and the outer catheter 21; and a longitudinal engagement force acting between the self-expanding tube and the tubular member and a longitudinal engagement force acting between the self-expanding tube and the elongate body are such that, during all stages of deployment of the self-expanding tube in use by longitudinal advancement of the elongate body relative to the tubular member, there is substantially no relative movement longitudinally between the elongate body and any portion of the self-expanding tube that remains in engagement with the elongate body. 
To be clear, the Office interprets Stinson as disclosing during all stages of deployment of the self-expanding tube in use by longitudinal advancement of the elongate body relative to the tubular member, there is substantially no relative movement longitudinally between the elongate body and any portion of the self-expanding tube that remains in engagement with the elongate body for two reasons. First Stinson does not disclose substantial relative movement longitudinally between the elongate body and any portion of the self-expanding tube that remains in engagement with the elongate body. Second, Stinson teaches structure which provides the same longitudinal engagement force (e.g. friction) in paragraph [0054] between the tubular member and elongate body which the applicant describes as capable of performing .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0167604 (Stinson) in view of U.S. Patent Number 2003/0093141 (Dimatteo et al. )

Regarding claims 2, 3  Stinson discloses wherein the self-expanding tube is configured to self expand from a radially contracted state to a radially expanded state; see paragraph [0055].
Stinson is silent that expanding is a process involving longitudinal shortening of the self-expanding tube relative to a longitudinal axis of the tubular member, wherein the longitudinal shortening of the self-expanding tube comprises a shortening of at least 20% in a direction parallel to the longitudinal 
Dimatteo., from the same field of endeavor teaches a similar delivery system with a similar self expanding tube as shown in Figures 1, 2 with a similar self expanding tube (self-expanding stent 10, see paragraphs [0026], [0027]) used for the same purpose of expanding and providing support within the body, where the self-expanding tube is configured to self expand from a radially contracted state to a radially expanded state in a process involving longitudinal shortening of the self-expanding tube relative to a longitudinal axis of the tubular member, wherein the longitudinal shortening of the self-expanding tube comprises a shortening of at least 20% in a direction parallel to the longitudinal axis of the tubular member. See paragraph [0033].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Stinson by substituting the self-expanding tube disclosed by Stinson for the one disclosed by Dimatteo because it would only require the simple substituting of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
So modified, Stinson in view of Dimatteo is considered to disclose shortening of at least 20% in a direction parallel to the longitudinal axis of the tubular member  between a state when the self-expanding tube is fully within the tubular member to as state when the self-expanding tube has fully left the tubular member. 
Claims 2-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2004/0167604 (Stinson) in view of U.S. Patent Number 2003/0093141 (Dimatteo et al. )

Regarding claims 2, 3  under the alternative interpretation Stinson discloses wherein the self-expanding tube is configured to self expand from a radially contracted state to a radially expanded state; see paragraph [0055].
Stinson is silent that expanding is a process involving longitudinal shortening of the self-expanding tube relative to a longitudinal axis of the tubular member, wherein the longitudinal shortening 
Dimatteo et al., from the same field of endeavor teaches a similar delivery system with a similar self expanding tube as shown in Figures 1, 2 with a similar self expanding tube (self-expanding stent 10, see paragraphs [0026], [0027]) used for the same purpose of expanding and providing support within the body, where the self-expanding tube is configured to self expand from a radially contracted state to a radially expanded state in a process involving longitudinal shortening of the self-expanding tube relative to a longitudinal axis of the tubular member, wherein the longitudinal shortening of the self-expanding tube comprises a shortening of at least 20% in a direction parallel to the longitudinal axis of the tubular member. See paragraph [0033].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Stinson by substituting the elongate body disclosed by Stinson for the stent disclosed by Cragg because it would only require the simple substituting of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Since Stinson discloses the restraining sleeve 41 matches the stent, and the modified stent would involving longitudinal shortening of the self-expanding tube relative to a longitudinal axis of the tubular member, it follows that the modified self-expanding tube is configured to self expand from a radially contracted state to a radially expanded state.
So modified, Stinson in view of Dimatteo is considered to disclose shortening of at least 20% in a direction parallel to the longitudinal axis of the tubular member  between a state when the self-expanding tube is fully within the tubular member to as state when the self-expanding tube has fully left the tubular member. 
	Regarding claim 4, wherein the modified elongate body (31) is configured to self expand from a radially contracted state to a radially expanded state in a process involving longitudinal shortening of the elongate body relative to the longitudinal axis of the tubular member.  See discussion of rejection of claim 2.

Regarding claim 6, Stinson in view of Dimatteo wherein the elongate body adopts a smooth non-planar space curve in an unconstrained state outside of the tubular member.  See Figure 9 of Stinson.
Regarding claim 8, Stinson in view of Dimatteo disclose wherein the longitudinal shortening of the elongate body comprises a shortening of at least 5% of the portion of the elongate body that has moved longitudinally outside of the tubular member. See paragraph [0033] of Dimatteo.
Regarding claim 10, Stinson in view of Dimatteo disclose the elongate body has a portion formed from a material having a shape memory property (nitinol) and another of the inner portion and the outer portion is formed from a material not having a shape memory property (stainless steel, titanium, tantalum), but does not specify that they are on the inner or outer portion. See paragraph [0026] of Dimatteo. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Stinson in view of Dimatteo by rearranging the portions disclosed by Stinson in view of Dimatteo such that the elongate body has an inner portion and an outer portion, the outer portion engaging with the self-expanding tube, and one of the inner portion and the outer portion is formed from a material having a shape memory property and the other of the inner portion and the outer portion is formed from a material not having a shape memory property because it would only require the rearrangement of parts without modifying the principle operation of the device. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771